Citation Nr: 1035723	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-21 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for diabetic 
ulcers of the right foot, prior to February 21, 2006, and from 
May 1, 2006.

2.  Entitlement to a rating in excess of 10 percent for diabetic 
ulcers of the left foot, prior to January 1, 2005, from January 
1, 2005 to February 21, 2006, from May 1, 2006 to May 16, 2007, 
and from July 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to December 
1999.

These matters came before the Board of Veterans' Appeals (Board) 
initially on appeal from a September 2004 rating decision, in 
which the RO, in pertinent part, denied the Veteran's claims for 
separate ratings in excess of 10 percent for diabetic ulcers of 
both feet.  In a March 2005 rating decision, the RO granted a 
temporary total rating (TTR) based on surgical or other treatment 
necessitating convalescence, under the provisions of 38 C.F.R. 
§ 4.30 (2009), for diabetic ulcers of the left foot, effective 
October 26, 2004, returning to a 10 percent rating, effective 
January 1, 2005.  A June 2005 rating decision continued the 
separate 10 percent ratings for diabetic ulcers of both feet.  In 
a September 2006 rating decision issued in March 2007, the RO 
granted two separate TTRs for convalescence for diabetic ulcers 
of both foot, effective February 21, 2006, returning to 10 
percent ratings, effective May 1, 2006.  In a November 2007 
rating decision, the RO granted a TTR for convalescence for 
diabetic ulcers of the left foot, effective May 16, 2007, 
returning to a 10 percent rating, effective December 1, 2007.  In 
a February 2008 rating decision, the RO extended the TTR for the 
left foot through June 30, 2008.

In February 2008, the Veteran also filed a claim 
for entitlement to a TTR for convalescence following 
surgery on February 9, 2008 for a diabetic foot infection 
of the right foot has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

In compliance with the Board's instructions, in February 2009, 
the Veteran was examined; however, the Board finds that this 
examination is inadequate for rating purposes as the examination 
was performed prior to associating records from the Veteran's 
private podiatrist as required by instruction paragraph 1 of the 
Board's August 2008 remand.  

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA failed to assure compliance with the Board's 
August 2008 remand instructions, and because to date a VA 
examiner has not provided detailed descriptions of scarring due 
to the Veteran's diabetic foot ulcers, taken into account flare-
ups the Veteran may have experienced during the past 12-month 
period, nor clarified the nature of any current medications, 
topical or otherwise, which he takes to control his symptoms, to 
include the frequency that immunosuppressive drugs have been 
required during the past 12-month period.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  As such, the Board has no 
discretion and must again remand these claims.

Prior to scheduling the Veteran for examination, outstanding VA 
and private treatment records should be associated with the 
record.

Finally, with regard to his TTR claim for the right foot, the 
Board acknowledges that resolution of this claim could impact 
consideration of the increased rating claim for that foot.  As 
such, the Board finds that these claims are intertwined.  
Accordingly, the TTR must be adjudicated first, and thus a 
decision on the increased rating claim with regard to the right 
foot at this point would be premature.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to identify any 
private healthcare providers who have treated 
his feet, in particular, Robert T. Hoover, 
DPM, at the Foot and Ankle Associates of 
Florida, since July 31, 2009, and to sign 
authorization for release of such records.  
All records/responses received should be 
associated with the claims file. 

2.  Obtain from the Orlando VA Medical Center 
and its associated outpatient clinics, all 
outstanding records of evaluation and/or 
treatment of the Veteran, since September 9, 
2009.  All records and/or responses received 
should be associated with the claims file.

3.  After completion of 1 and 2 above, 
schedule the Veteran for a VA foot 
examination to determine the nature, extent, 
severity and manifestations of his service-
connected bilateral diabetic foot ulcers.  
The claims file should be made available to 
and reviewed by the examiner, and the 
examiner should indicate that the file was 
reviewed.  The examiner should specifically 
address the following:

a.	Specify the location and extent of 
the Veteran's diabetic foot ulcers, in 
terms of a percentage of the body and a 
percentage of exposed area.  
Measurements (in inches or centimeters) 
and concise descriptions of overall and 
specific involvement should be 
provided.  If, when examined, the foot 
ulcers are not at a stage identified by 
the Veteran as one of his more 
debilitating, the status at the time of 
the examination should be compared to 
other evidence of record including the 
Veteran's comments in that regard.

b.	Note the extent that the Veteran's 
diabetic foot ulcers involve 
disfigurement, if at all.  Scarring due 
to his diabetic foot ulcers, if any, 
should be described in detail, 
including whether such scars are 
superficial, unstable or painful.  
Unretouched color photographs should be 
associated with the claims file.  Take 
into account any flare-ups the Veteran 
may have experienced during the past 
12-month period.

c.	Clarify the nature of any current 
medications, topical or otherwise, 
which the Veteran takes to control the 
symptoms of his diabetic foot ulcers.  
Described the frequency (number of 
episodes) that immunosuppressive drugs 
have been required during the past 12-
month period.

All clinical findings should be described in 
detail and the rationale for any opinion 
expressed or conclusion reached should be 
provided in a printed report.

4.  Following completion of 1 through 3 above 
and adjudication of the Veteran's TTR claim 
following February 2008 surgery on the right 
foot, readjudicate the increased rating 
claims for both feet.  VA should document its 
consideration of whether: (1) "staged 
rating," pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007), and (2) referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) are warranted.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a supplemental 
statement of the case and give them an 
opportunity to respond before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



